Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 9 and 14 are objected to because of the following informalities:  

Claim 9 recites in pertinent part 

wherein the rights defense detection service apparatus comprises a memory configured to store an instructions; at least one processor coupled to the memory, wherein the instructions, when executed by the at least one processor, cause the rights defense detection service apparatus to: send a metadata query request to the copyright 10handling apparatus, wherein the metadata query request comprises a detection task transaction identifier; the copyright handling apparatus comprises a memory configured to store an 25instructions; at least one processor coupled to the memory, wherein the instructions, when executed by the at least one processor, cause the copyright handling apparatus to: receive the metadata query request sent by the rights defense detection service apparatus, obtain the feature metadata corresponding to the detection task transaction identifier from the corresponding blockchain processing apparatus, and send the 30metadata query response comprising the feature metadata to the rights defense detection service apparatus; the license processing apparatus comprises a memory configured to store an instructions; at least one processor coupled to the memory, wherein the instructions, when executed by the at least one processor, cause the license processing apparatus is 69Attorney Docket No.: 088963-1136110 (063000US) Client Reference No.: 85054028US04 configured to receive the license query request, obtain the license information corresponding to the detection task transaction identifier from the corresponding blockchain processing apparatus, and send the license query response comprising the license information to the rights defense detection service apparatus; and  5the blockchain processing apparatus comprises a memory configured to store an instructions;

Amend to read “store instructions”

Claim 14 recite a memory configured to store an instructions;  10at least one processor coupled to the memory, wherein the instructions, when executed by the at least one processor, cause the apparatus toes in pertinent part. 

Amend to read “store instructions”

Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Referring to claims 1, 9, and 14 which claims 2-8, 10-13 and 15-20 are dependent of claim in pertinent part

“receiving a metadata query response that is sent by the copyright handling apparatus and that comprises feature metadata, wherein the feature metadata is obtained by the copyright handling apparatus based on the detection task transaction identifier from a blockchain stored in a blockchain processing apparatus;  10receiving a license query response that is sent by the license processing apparatus 15and that comprises license information, wherein the license information is obtained by the license processing apparatus based on the detection task transaction identifier from a blockchain stored in a blockchain processing apparatus”

It is unclear to the examiner whether the bolded steps are occurring outside the scope of the invention and therefore the bolded limitations do not hold patentable weight. For examination purposes the examiner is interpreting that the prior art needs to disclose a blockchain stored in a blockchain processing apparatus and receiving a metadata query request that includes feature metadata, receiving a license query that includes license information. 

Additionally it appears to the examiner the claims assumed that the process of the content feature transaction creation such that a content feature and feature metadata is stored on the blockchain, and the detection task transaction identifier that is created during the rights defense detection task release process where the detection transaction identifier is stored on the blockchain. (See paragraphs 98-99). The examiner does note paragraph 97 that discusses how the content feature registration process, a rights detection task release process, and a rights defense detection task initialization process, can each be an independent technical solution. However with how the claims are presently drafted it is unclear to the examiner how the invention initially obtains the requisite information (i.e. there would appear to be a need for the initial registration and release process such that 

Referring to claims 2, 10, and 15,

The claims recite in pertinent part

“receiving a detection task request sent by a rights defense detection client, wherein the detection task request comprises a content distribution identifier; 25allocating a rights defense detection task to the rights defense detection client based on the content distribution identifier; 
sending a detection task response to the rights defense detection client, wherein the detection task response comprises a task allocation result, a sequence number of a to-be-matched content feature segment, and a segment size”

It is unclear how the task allocation result, sequence number of a to-be-matched content feature segment, and a segment sized are obtained in the claims. Reviewing the specification it appears that the client may obtain the size of a content feature using a content feature extraction algorithm on the file (paragraph 108), and subsequently this along with feature metadata is stored during the content registration process it is not apparent how this information is obtained using the received content distribution identifier in the claims. The examiner additionally notes that the segment size can be determined by example by dividing the content into segments of 1 MB or by dividing the duration of content (i.e. 10 second segments) (paragraph 173). It is unclear how this segment size is presently obtained such that it may be sent to the client. 

Referring to claims 3, 11, and 16,

The claims recite in pertinent part

“determining whether the content distribution identifier exists, and if the content distribution identifier does not exist, setting the sequence number of the to-be-matched content feature segment to 1, setting the segment size according to a preconfigured rule, and setting the task allocation result to successful; or if the content distribution identifier exists and a corresponding detection task 15state is in-progress, querying a maximum sequence number of an allocated to-be-matched content feature segment based on the content distribution identifier, setting the sequence number of a to-be-matched content feature segment to be equal to the maximum sequence number of an allocated to-be-matched content feature segment + 1, setting the segment size according to a preconfigured rule, and setting 20the task allocation result to successful;”

It is unclear to the examiner what the preconfigured rule is reviewing paragraphs 80 and 174 of the specification. The examiner notes that in paragraph 173 that if the size or duration of the content is unknown the segmentation is performed based on an agreed rule, and then the rights defense detection service client determines whether the segmentation ends, and notifies the rights defense detection service apparatus of a determining result; however this appears different then the preconfigured rule claimed. Additionally it would appear that the preconfigured rules for setting the segment size are different given the particular situation but it is not clear whether the rules are in fact different.  


Referring to claim 6,

The claims recite in pertinent part “and the rights defense processing apparatus sends the detection report transaction to a blockchain in a blockchain processing apparatus for storage.”

It is unclear to the examiner whether the blockchain in a blockchain processing apparatus is the same blockchain in a blockchain processing apparatus as claimed in the corresponding independent claims. For examination purposes the examiner is interpreting it is the same blockchain. 

Referring to claim 7,

The claims recite in pertinent part wherein the ”detection task transaction is obtained by the rights defense processing apparatus based on the detection task transaction identifier from a blockchain stored in a blockchain 15processing apparatus.” It is unclear to the examiner whether the blockchain in a blockchain processing apparatus is the same blockchain in a blockchain processing apparatus as claimed in the corresponding independent claim 1.

Additionally the claims recite in pertinent part “receiving, by the rights defense detection service apparatus, a detection task query response that is sent by the rights defense processing apparatus and that comprises one or more detection task transactions, wherein the detection task transaction is obtained by the rights defense processing apparatus based on the detection task transaction identifier from a blockchain stored in a blockchain 15processing apparatus[.]” It is unclear to the examiner whether the bolded portions are supposed to be considered in the scope of the invention as they are not positively recited. The examiner is interpreting the limitations occur outside the scope of the claim and that the examiner therefore needs to cite art that discloses “receiving, by the rights defense detection service apparatus, a detection task query response that comprises one or more detection task transactions[.]”

	Referring specifically to claim 9,

The claim recites in pertinent part “receive a metadata query response that is sent by the copyright handling apparatus and that comprises feature metadata, wherein the feature metadata is obtained by the copyright handling apparatus based on the detection task transaction identifier from a blockchain stored in a blockchain processing apparatus;  15obtain a content feature corresponding to the feature metadata from a feature database, wherein the content feature is a rights-to-be-defended content feature; send a license query request to the license processing apparatus, wherein the license query request comprises the detection task transaction identifier; receive a license query response that is sent by the license processing apparatus and that comprises license information, 20wherein the license information is obtained by the license processing apparatus based on the detection task transaction identifier from a blockchain stored in a blockchain processing apparatus”



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmelzer (US 20140115716) in view of Gaidar et al. (US 20180068091).

Referring to claims 1, 9, and 14,	

Schmelzer, which is directed to a copyright detection and protection system and method, discloses

(Claim 9) A copyright rights defense detection system, comprising a rights defense detection service apparatus, a copyright handling apparatus, a license processing 5apparatus, and blockchain processing apparatuses; (Schmelzer paragraph 62-63 discussing the media recognition system that may be implemented in the network appliances for monitoring a network. Schmelzer paragraph 82 disclosing the network appliance communicates with a CPS network data center that include a transaction request broker service, transaction recording and management service, a transaction database, a raw media storage service, and a raw media archive. The recording and management service provides an interface with the transaction 

the copyright handling apparatus comprises a memory configured to store an 25instructions; at least one processor coupled to the memory, wherein the instructions, when executed by the at least one processor, cause the copyright handling apparatus to: (Schmelzer paragraph 82 disclosing the network appliance communicates with a CPS network data center that include a transaction request broker server, transaction recording and management service, a transaction database, a raw media storage service, and a raw media archive. The recording and management service provides an interface with the transaction database. The examiner is interpreting that the data comprises a processor and is executing memory such that the datacenter is capable of performing said services.)

receive the metadata query request sent by the rights defense detection service apparatus, 
wherein the rights defense detection service apparatus comprises a memory configured to store an instructions; at least one processor coupled to the memory, wherein the instructions, when executed by the at least one processor, cause the rights defense detection service apparatus to: (Schmelzer paragraph 49 disclosing that the network appliance may be a server comprising a processor that executes memory containing software code for performing analysis on a digital signal. Schmelzer paragraph 82 disclosing that the network appliance communicates with the CPS network datacenter to interface to access information such as transaction information in the transaction database. The raw media storage archive may further store fingerprints generated from copyrighted works.)

(Claim 14) A rights defense detection service apparatus, comprising: a memory configured to store an instructions; 10at least one processor coupled to the memory, wherein the instructions, when executed by the at least one processor, cause the apparatus to: (Schmelzer paragraph 49 disclosing that the network appliance may be a server comprising a processor that executes memory containing software code for performing analysis on a digital signal.)

sending a metadata query request to a copyright handling apparatus, wherein the 5metadata query request comprises a detection task transaction identifier; (Schmelzer paragraph 72 disclosing that the invention can extract or discern from a digital sample information such as content type, file name, file size, IP addressing, any metadata, and/or watermarks. Schmelzer paragraph 82 disclosing that the network appliance communicates with the CPS network datacenter to interface to access information such as transaction information in the transaction database. The raw media storage archive may further store fingerprints generated from copyrighted works.) 

receiving a metadata query response that is sent by the copyright handling apparatus and that comprises feature metadata, wherein the feature metadata is obtained by the copyright handling apparatus based on the detection task transaction identifier from a blockchain stored in a blockchain processing apparatus; (Schmelzer  paragraph 80 disclosing   

10obtaining a content feature corresponding to the feature metadata from a feature database, wherein the content feature is a rights-to-be-defended content feature; (Schmelzer paragraph 55 disclosing that the content comparator compares a content identifier from an incoming data stream and queries the datable for stored identifiers for registered copyright works to determine whether the incoming data stream matches with any archived content.)

sending a license query request to a license processing apparatus, wherein the license query request comprises the detection task transaction identifier; (Schmelzer paragraph 87 disclosing that the CPS provider maintains a data that identifies authorized senders and/or receivers of digital copyright works, and that further includes preferences of the copyright owner for handling transactions in a copyrighted work. A particular address associated with the transaction may be queried in a database to determine whether the address is authorized or not.)

receiving a license query response that is sent by the license processing apparatus 15and that comprises license information, wherein the license information is obtained by the license processing apparatus based on the detection task transaction identifier (Schmelzer paragraph 87 disclosing a CPS provider maintains a database that identifies authorized senders and/or receivers of digital copyrighted works, where the database is queried to determine whether sender or receiver is authorized and that further includes preferences of the copyright owner for handling transactions in a copyrighted work.)

and performing rights defense detection for a copyright based on the obtained rights-to-be-defended content feature and the license information. (Schmelzer paragraph 91 disclosing that following recordation of transaction information for an unauthorized transactions business rules may be applied to the transaction. The CPS provider preferably has a database recording the preferences for handling unauthorized transactions such as blocking the transmission, sending a message to the sender and/or receiver, and/or recording the transactions in copyrighted works carried by the monitored signal.) 

(Claim 9)  

the copyright handling apparatus comprises a memory configured to store an 25instructions; at least one processor coupled to the memory, wherein the instructions, when executed by the at least one processor, cause the copyright handling apparatus to: (Schmelzer paragraph 82 disclosing the network appliance communicates with a CPS network data center that include a transaction request broker service, transaction recording and management service, a transaction database, a raw media storage service, and a raw media archive. The recording and management service provides an interface with the transaction database. The examiner interprets that the data center comprises a process and memory to facilitate the performance of the various services offered.)

and send the 30metadata query response comprising the feature metadata to the rights defense detection service apparatus; (Schmelzer paragraph 81 disclosing that after the addition of metadata information and associated art, a query is performed to determine which commercial site or sites offer the particular copyrighted work for sale. Schmelzer paragraph 72 disclosing that the invention can extract or discern from a digital sample information such as content type, file name, file size, IP addressing, any metadata, and/or watermarks. Schmelzer paragraph 82 disclosing that the network appliance communicates with the CPS network datacenter to interface to access information such as transaction information in the transaction database. The raw media storage archive may further store fingerprints generated from copyrighted works.)

the license processing apparatus comprises a memory configured to store an instructions; at least one processor coupled to the memory, wherein the instructions, when executed by the at least one processor, cause the license processing apparatus is 69Attorney Docket No.: 088963-1136110 (063000US)Client Reference No.: 85054028US04configured to receive the license query request, obtain the license information corresponding to the detection task transaction identifier from the corresponding blockchain processing apparatus, . (Schmelzer paragraph 87 disclosing that a CPS provider have a database that stores information regarding authorized parties to a registered copyrighted work in conjunction with paragraph 89 where the CPS may be installed on computers of clients. The examiner interprets that the CPS provider maintains licensing information.) 

and send the license query response comprising the license information to the rights defense detection service apparatus; (Schmelzer paragraph 91 disclosing that that preferences are established at the time a work is registered with the CPS, so that business rules to be applied to a particular copyrighted work may be defined prior to detection by the provider of an unauthorized transaction in registered copyrighted work.) 

Schmelzer does not explicitly disclose (Claims 1 and 14) a blockchain stored in a blockchain processing apparatus (Claim 9) blockchain processing apparatuses; obtain the feature metadata corresponding to the detection task transaction identifier from the corresponding blockchain processing apparatus, obtain the license information corresponding to the detection task transaction identifier from the corresponding blockchain processing apparatus and 5the blockchain processing apparatus comprises a memory configured to store an instructions; at least one processor coupled to the memory, wherein the instructions, when executed by the at least one processor, cause the blockchain processing apparatus to: is configured to store the feature metadata and the license information.

However Gaidar, which is directed to blockchain-based shadow images to facilitate copyright protection of digital content, teaches

(Claims 1 and 14) a blockchain stored in a blockchain processing apparatus (Claim 9) blockchain processing apparatuses; (Gaidar paragraph 19 teaching the distributed data processing system may also be referred to as a blockchain system. The system includes a server platform and a digital minor who adds shadow images to a blockchain.)

obtain the feature metadata corresponding to the detection task transaction identifier from the corresponding blockchain processing apparatus, (Gaidar paragraph 68 teaching that when  

obtain the license information corresponding to the detection task transaction identifier from the corresponding blockchain processing apparatus (Gaidar paragraph 151 if a user of the client platform is not an original author of the digital content item, automatically determining whether copyright policy settings in a current shadow image authorize the user to share the digital content item.)

and 5the blockchain processing apparatus comprises a memory configured to store an instructions; at least one processor coupled to the memory, wherein the instructions, when executed by the at least one processor, cause the blockchain processing apparatus to: is configured to store the feature metadata and the license information.  (Gaidar paragraph 51 teaching that upload manager can create a shadow image for new content. The shadow image may include some or all of the metadata from the new content, such as the copyright policy settings, alert settings, etc. The upload manager may create a content identifier to uniquely identify the new content item and may include the content identifier as part of the shadow image. The download manager in the client platform may use the content identifier to find the shadow image for the new content in DRM blockchain. Gaidar paragraph 136 when the DRM engine is executed by a processor further enables a client platform to create a new shadow image for the modified version of the digital content item, after the user creates the modified version of the digital content item. The DRM engine enable the client to generate a blockchain transaction for the DRM blockchain, wherein the blockchain transaction includes the new shadow image, and in response to detecting an upload operation to upload the modified version of the digital content item from the client platform to a to a remote destination to transmit the blockchain transaction to at least one node associated with the DRM blockchain. Gaidar paragraph 151 if a user of the client platform is not an original author of the digital content item, automatically determinngi whether copyright policy settings in a current shadow image authorize the user to share the digital content item.)

One of ordinary skill in the art would have been motivated to combine the invention disclosed in Schmelzer in view of Gaidar as Gaidar further develops on monitoring digital content by incorporating blockchain into the computing environment.

Therefore one of ordinary skill in the art would have been motivated to modify the invention disclosed in Schmelzer in view of Gaidar to incorporate (Claims 1 and 14) a blockchain stored in a blockchain processing apparatus (Claim 9) blockchain processing apparatuses; obtain the feature metadata corresponding to the detection task transaction identifier from the corresponding blockchain processing apparatus, obtain the license information corresponding to the detection task transaction identifier from the corresponding blockchain processing apparatus and 5the blockchain processing apparatus comprises a memory configured to store an instructions; at least one processor coupled to the memory, wherein the instructions, when executed by the at least one processor, cause the blockchain processing apparatus to: is configured to store the feature metadata and the license information with the motivation of incorporating blockchain technology to document and verify attributes of digital content that are relevant to copyright protection such as author, timestamp, and a measurement that be subsequently used to detect copying or modification of the content (Gaidar paragraph 9) and the incorporating of shadow images that may include metadata such as policy setting associated with content to facilitate copyright protection. (Gaidar paragraph 84) metadata from the shadow images 

Referring to claims 2, 10, and 15,

20Schmelzer further discloses wherein the performing rights defense detection for a copyright based on the obtained rights-to-be-defended content feature and the license information specifically comprises: (Schmelzer paragraph 91 disclosing that following recordation of transaction information for an unauthorized transactions business rules may be applied to the transaction. The CPS provider preferably has a database recording the preferences for handling unauthorized transactions such as blocking the transmission, sending a message to the sender and/or receiver, and/or recording the transactions in copyrighted works carried by the monitored signal.)

receiving a detection task request sent by a rights defense detection client, wherein the detection task request comprises a content distribution identifier;  (Schmelzer paragraph 53 disclosing that following the content type recognition packets are forwarded to a remote or local content identifier service to identity content associated with the file type of interest.)

25allocating a rights defense detection task to the rights defense detection client based on the content distribution identifier; (Schmelzer paragraph 53 disclosing that following the content type recognition packets are forwarded to a remote or local content identifier service to identity content associated with the file type of interest. This service is linked to a fingerprint generator service where the identifying features may be generated for a frame of data.)

sending a detection task response to the rights defense detection client, wherein the detection task response comprises a task allocation result, a sequence number of a to-be-matched content feature segment, and a segment size; (Schmelzer paragraph 33 disclosing that any digital signals borne by the network segment are periodically sampled to obtain a frame of same data on each occasion. The examiner is interpreting that the sampled frame is associated with a particular size and number where the number is the particular frame of the total number of frames that make up the content. Schmelzer paragraph 88-89 disclosing that unauthorized transactions may be recorded and the information may include identifiers to be included in a transaction report that can be generated. The generation transaction reports and/or blocking content allows businesses and organizations the opportunity to business and organization the opportunity to install the CPS on their networks or computers. Schmelzer paragraph 92 disclosing If the features obtained from a sampled work were compared to identifiers contained in a CPS database, if no match is found, the information may be recorded regarding the work to facilitate retroactive reporting.)

 30receiving a content feature reporting request sent by the rights defense detection client, wherein the content feature reporting request comprises the content distribution identifier, a content feature extraction result, the sequence number of the 65Attorney Docket No.: 088963-1136110 (063000US)Client Reference No.: 85054028US04 to-be-matched content feature segment, and a to-be-matched content feature segment;  (Schmelzer paragraph 33 disclosing that any digital signals borne by the network segment are periodically sampled to obtain a frame of same data on each occasion. The examiner is interpreting that the sampled frame is associated with a particular size and number where the number is the particular frame of the total number of frames that make up the content. Schmelzer paragraph 72 disclosing that the content type, file name, file size, IP addressing, any metadata, and/or watermarks may be discerned or extracted from a digital sample) 

performing matching based on the to-be-matched content feature segment and the rights-to-be-defended content feature, to obtain a matching result;  (Schmelzer paragraph 73 disclosing that the file name of a sample may be compared to the file names of registered copyright works contained in a database. If the file name of the digital sample matches a name in the database then then file size for the digital sample can be determined to the expected file size of the registered copyright work. Schmelzer paragraph 75 disclosing present metadata or watermarks may be utilized in the assessment. If the metadata identifies a registered work then a match is established or if the watermark identifies a registered copyright.)

and performing, based on the license information, rights defense detection for a 5copyright corresponding to a to-be-matched content feature whose matching result indicates a success.  (Schmelzer paragraph 87 disclosing that the CPS provider maintains a data that identifies authorized senders and/or receivers of digital copyright works, and that further includes preferences of the copyright owner for handling transactions in a copyrighted work. A particular address associated with the transaction may be queried in a database to determine whether the address is authorized or not.)

Referring to claims 3, 11, and 16,

The examiner notes that only one of the 3 limitations regarding the determination of whether the distribution is “infringing” or “non-infringing” needs to be disclosed as the limitations are recited in alternative form. 

Schmelzer further discloses, wherein the allocating a rights defense detection task to the rights defense detection client based on the content distribution identifier specifically comprises: (Schmelzer paragraph 53 disclosing that following the content type recognition packets are forwarded to a remote or local content identifier service to identity content associated with the file type of interest. This service is linked to a fingerprint generator service where the identifying features may be generated for a frame of data.)

10determining whether the content distribution identifier exists, (Schmelzer paragraph 87 disclosing that a determination whether a transmission or receipt of the registered copyrighted work has been authorized by the copyright owner can be based on determining whether a particular address is authorized to transmit and/or receive the registered copyright work. This determination may be done by querying the database for such information.)

and if the content distribution identifier does not exist, setting the sequence number of the to-be-matched content feature segment to 1, setting the segment size according to a preconfigured rule, and setting the task allocation result to successful; or if the content distribution identifier exists and a corresponding detection task 15state is in-progress, querying a maximum sequence number of an allocated to-be-matched content feature segment based on the content distribution identifier, setting the sequence number of a to-be-matched content feature segment to be equal to the maximum sequence number of an allocated to-be-matched content feature segment + 1, setting the segment size according to a preconfigured rule, and setting 20the task allocation result to successful; or if the content distribution identifier in the detection task request exists and a corresponding detection task state is ended, setting the task allocation result to ended.  (Schmelzer paragraph 87 disclosing that a determination whether a transmission or receipt of the registered copyrighted work has been authorized by the copyright owner can be based on determining whether a particular address is authorized to transmit and/or receive the registered copyright work. This determination may be done by querying the database for such information and the CPS provider may apply business rules to transactions or attempted transaction in registered copyright works.) 

Referring to claims 4 and 17,

Schmelzer further discloses, wherein the performing rights defense detection for a copyright based on the obtained rights-to-be-defended content feature 25and the license information specifically comprises: (Schmelzer paragraph 91 disclosing that following recordation of transaction information for an unauthorized transactions business rules may be applied to the transaction. The CPS provider preferably has a database recording the preferences for handling unauthorized transactions such as blocking the transmission, sending a message to the sender and/or receiver, and/or recording the transactions in copyrighted works carried by the monitored signal.)

 receiving a detection report submission request from a rights defense detection client, wherein the detection report submission request comprises an address of a detection report asset owner, a detection report submission time, a content distribution identifier, a successfully matched content feature, and a content feature matching 30degree; (Schmelzer paragraph 34 disclosing that if the comparison between the fingerprint of the frame and an archived fingerprint yields a match, thus signifying the transmission of a registered copyright work along the network segment then transmission information is record. Schmelzer paragraphs 35-46 disclosing a transaction record may include source IP address, destination address report, date and time of the transmission, artist name, content/media name, and various metadata associated with the copyright work. Schmelzer paragraph 95 disclosing that identification of unknown audio streams is based on the probability that features the unknown audio exhibits matches the features from a known audio sample. Schmelzer paragraph 96 disclosing that the model generation process and the audio identification process share a common set of data that they operate on. Data comprises the features of the digital audio stream. A single feature is a collection of the representative characteristics of the audio stream at a single point in time. )

and performing, based on the license information, rights defense detection for a copyright corresponding to a to-be-matched content feature whose matching result indicates a success.  (Schmelzer paragraph 87 disclosing that the CPS provider maintains a data that identifies authorized senders and/or receivers of digital copyright works, and that further includes preferences of the copyright owner for handling transactions in a copyrighted work. A particular address associated with the transaction may be queried in a database to determine whether the address is authorized or not.)

Referring to claims 5, 12, and 18,

The examiner notes that only one of the 4 limitations regarding the determination of whether the distribution is “infringing” or “non-infringing” needs to be disclosed as the limitations are recited in alternative form. 

Schmelzer further discloses wherein the performing, based on the66Attorney Docket No.: 088963-1136110 (063000US) Client Reference No.: 85054028US04license information, rights defense detection for a copyright corresponding to a to-be-matched content feature whose matching result indicates a success specifically comprises: (Schmelzer paragraph 87 disclosing that the CPS provider maintains a data that identifies authorized senders and/or receivers of digital copyright works, and that further includes preferences of the copyright owner for handling transactions in a copyrighted work. A particular address associated with the transaction may be queried in a database to determine whether the address is authorized or not.)

 obtaining, based on a stored association relationship between a content feature 5and a content feature transaction identifier, a content feature transaction identifier corresponding to the to-be-matched content feature whose matching result indicates a success; (Schmelzer paragraph 86 disclosing that if identification of files embodying file types of interest transmitted over the monitored network or network segment happens than one or many of the various features may be extracted or generated from the file to facilitate content identification. A comparison step determines whether the extracted or generated features match one or more identifiers contained in a database.)

 obtaining, based on a stored association relationship between a content feature transaction identifier and a copyright transaction identifier, a copyright transaction 10identifier corresponding to the content feature transaction identifier; (Schmelzer paragraph 87 disclosing that the whether a particular address is authorized to transmit and/or receive a registered copyright work may be performed by querying a database for such information. The data base identifies authorized senders and/or receivers of digital copyrighted works, and that further includes preferences of the copyright owner for handling transactions in a copyright work.) 

and if license information corresponding to the copyright transaction identifier is empty, determining, based on a stored correspondence between a copyright transaction identifier and license information, that a rights defense detection result is "infringing"; or if license information corresponding to the copyright transaction 15identifier is not empty, determining whether a distribution constraint of a license comprised in the license information is valid; and if the distribution constraint of the license is invalid, determining that a rights defense detection result is "infringing", or if the distribution constraint of the license is valid, determining that a rights defense detection result is "non-infringing".  
 (Schmelzer paragraph 87 disclosing that preferences may be used by the CPS provider to apply business rules to transactions or attempted transactions in registered copyrighted works. For example owners such as software developers may distribute copyrighted material according to license agreements that forbid digital transmission of the source code. Schmelzer paragraph 88 disclosing that if it is determined that the transmission is not authorized, then information identifying the transaction may be recorded. A transaction report may be generated from some or all of the recorded information associated with an unauthorized transaction.)

Referring to claim 7,

Schmelzer further discloses 5Schmelzer further discloses , wherein the sending a metadata query request to a copyright handling apparatus specifically comprises: (Schmelzer paragraph 72 disclosing that the invention can extract or discern from a digital sample information such as content type, file name, file size, IP addressing, any metadata, and/or watermarks. Schmelzer paragraph 82 disclosing that the network appliance communicates with the CPS network datacenter to interface to access information such as transaction information in the transaction database. The raw media storage archive may further store fingerprints generated from copyrighted works.)

sending, by a rights defense detection service apparatus, a detection task query request to a rights defense processing apparatus, wherein the detection task query request comprises the detection task transaction identifier; (Schmelzer paragraph 66 disclosing that the media analysis system compares identifiers extracted from a network stream and if a match is determined then the information regarding the transaction is forwarded to a transaction database service.)

10receiving, by the rights defense detection service apparatus, a detection task query response that is sent by the rights defense processing apparatus and that comprises one or more detection task transactions, wherein the detection task transaction is obtained by the rights defense processing apparatus based on the detection task transaction identifier from a blockchain stored in a blockchain 15processing apparatus; (Schmelzer paragraph 55 disclosing that the content comparator compares content identifiers from an incoming data stream with stored identifiers for archived registered copyrighted works. If a match is found then additional actions based on business rules associated with the identified content of the of the data stream and information such as users, destinations address, authorized to receive content can be stored within a database)

and sending the metadata query request to the copyright handling apparatus for each detection task transaction.  (Schmelzer paragraph 81 disclosing that after the addition of metadata information and associated art, a query is performed to determine which commercial site or sites offer the particular copyrighted work for sale.)






Referring to claims 8 and 20,

The examiner notes that only one of the 2 limitations regarding the determination of whether the detection result is “infringing” or “non-infringing” needs to be disclosed as the limitations are recited in alternative form. 

Schmelzer further discloses wherein the performing rights defense detection for a copyright based on the obtained rights-to-be-defended content feature 20and the license information specifically comprises: (Schmelzer paragraph 91 disclosing that following recordation of transaction information for an unauthorized transactions business rules may be applied to the transaction. The CPS provider preferably has a database recording the preferences for handling unauthorized transactions such as blocking the transmission, sending a message to the sender and/or receiver, and/or recording the transactions in copyrighted works carried by the monitored signal.) 

 25performing matching based on a to-be-matched content feature segment and the rights-to-be-defended content feature, to obtain a matching result; (Schmelzer paragraph 75 disclosing the assessment criteria may include assessing whether metadata present in the transmitted file or watermarks present identify a registered copyrighted work. Schmelzer paragraph 95 teaching that identification of unknown audio streams is based on the probability that features the unknown audio exhibits matches the features from a known audio sample. 96 teaching that the model generation process and the audio identification process share a common set of data that they operate on. Data comprises the features of the digital audio stream. A single feature is a collection of the representative characteristics of the audio stream at a single point in time.)

and when the matching result indicates a success, determining whether a copyright transaction identifier corresponding to the to-be-matched feature metadata is the same as a copyright transaction identifier corresponding to rights-to-be-defended feature 30metadata; (Schmelzer paragraph 92 disclosing the features obtained from a sampled work are compared to identifiers contained in a CPS database, and if no match is found then it may be determined that the sample does not correspond to the registered copyright work.)

and if the copyright transaction identifier corresponding to the to-be-matched feature metadata is the same as the copyright transaction identifier corresponding to the rights-to-be-defended feature metadata, determining that a rights defense detection result is "infringing", or if the copyright transaction identifier corresponding to the to-be-matched feature metadata is different from the copyright68Attorney Docket No.: 088963-1136110 (063000US) Client Reference No.: 85054028US04transaction identifier corresponding to the rights-to-be-defended feature metadata, determining that a rights defense detection result is "non-infringing". (Schmelzer paragraph 92 disclosing the features obtained from a sampled work are compared to identifiers contained in a CPS database, and if no match is found then it may be determined that the sample does not correspond to the registered copyright work.)




Schmelzer does not disclose obtaining to-be-matched feature metadata from the blockchain processing apparatus corresponding to the copyright handling apparatus; obtaining a to-be-matched content feature from the feature database based on the to-be-matched feature metadata

obtaining to-be-matched feature metadata from the blockchain processing apparatus corresponding to the copyright handling apparatus; (Gaidar paragraph 51 teaching that upload manager can create a shadow image for new content. The shadow image may include some or all of the metadata from the new content, such as the copyright policy settings, alert settings, etc. The upload manager may create a content identifier to uniquely identify the new content item and may include the content identifier as part of the shadow image. The download manager in the client platform may use the content identifier to find the shadow image for the new content in DRM blockchain.)

 obtaining a to-be-matched content feature from the feature database based on the to-be-matched feature metadata; (Gaidar paragraph 86 teaching a new shadow image may include a content identifier to uniquely identify new content, along with metadata to describe various attributes of new content. Gaidar paragraph 94 teaching the client DRM engine may also embed the name of author of content in metadata associated with that content, and the client DRM engine may use the DRM blockchain to track the original content and any modifications to that content.) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Schmelzer in view of Gaidar to incorporate obtaining to-be-matched feature metadata from the blockchain processing apparatus corresponding to the copyright handling apparatus; obtaining a to-be-matched content feature from the feature database based on the to-be-matched feature metadata with the motivation of recording metadata such that the blockchain may be used to track the original content and any modifications to the content. (Gaidar paragraph 94) 

	Referring to claim 19,

Schmelzer further discloses wherein the instructions, when executed by the at least one processor, further cause the apparatus to: send a detection report submission request to a rights defense processing apparatus, wherein the detection report submission request comprises an address of a 25detection report asset owner, a detection report submission time, a content distribution identifier, a content feature transaction identifier of infringed content, the detection task transaction identifier, and a content feature matching degree.  (Schmelzer paragraph 34 disclosing that if the comparison between the fingerprint of the frame and an archived fingerprint yields a match, thus signifying the transmission of a registered copyright work along the network segment then transmission information is recorded. Schmelzer paragraphs 35-46 disclosing a transaction record may include source IP address, destination address report, date and time of the transmission, artist name, content/media name, and various metadata associated with the copyright work. Schmelzer paragraph 95 the probability that features the unknown audio exhibits matches the features from a known audio sample. Schmelzer paragraph 96 disclosing teaching that the model generation process and the audio identification process share a common set of data that they operate on. Data comprises the features of the digital audio stream. A single feature is a collection of the representative characteristics of the audio stream at a single point in time. )

Allowable Subject Matter

Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, and if the 112(b) rejections are addressed, including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523. The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/M.J.M./
Examiner, Art Unit 3689

/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689